Citation Nr: 1534051	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-38 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1972 to April 1976 and from October 1976 to October 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2010, the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  In August 2011, he withdrew his hearing request.  

In December 2012, the Board remanded the case for further development. 

The Veteran's Veterans Benefits Management System (VBMS) file contains an April 2015 Appellate Brief.  The Veteran's Virtual VA claims file reveals VA treatment records dated July 2010 to December 2012.  


FINDINGS OF FACT

1.  Upon entrance into service, the Veteran's left ear hearing loss was equal to a noncompensable rating.  

2.  For the entire appeal period, the Veteran's hearing loss has been manifested by hearing acuity of no worse than Level I in the right ear and no worse than Level I in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.7, 4.22, 4.85, 4.86, Diagnostic Code (DC) 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's claim for a higher rating for bilateral hearing loss arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any evidence that has not been requested or obtained.  

The Veteran was afforded VA examinations in March 2010 and January 2013.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran has not alleged a material change in his hearing acuity since his last VA examination.  

The Board is also satisfied that there has been substantial compliance with the December 2012 remand directives which included affording the Veteran a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his bilateral hearing loss is worse than reflected in his currently assigned rating.  Specifically, the Veteran reported that he has been told by his doctors he has more than a "30 percent hearing loss."  The Veteran reported that his hearing loss held him back from joining the Naval Reserves because he failed the hearing test.  The Veteran also reported that in his everyday life the words "can you speak up?" are a constant annoyance not only to himself, but also to the people with whom he is in close contact.  The Veteran also indicated that he sits in his living room with the television blaring and the captions on because he cannot understand everything that is said.  See May 2010 notice of disagreement and September 2010 VA Form 9.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2014).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa. 38 C.F.R. § 4.85 (2014), Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2014).

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86 (2014).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran was awarded service connection for bilateral hearing loss, in part, based on the theory of aggravation of a preexisting disability.  In cases involving aggravation during active service, the rating will compensate only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  It is necessary to deduct from the present rating the degree, if ascertainable, of the disability existing at the time of entrance into active service.  38 C.F.R. §§ 3.322(a), 4.22 (2014).

Here, the Veteran's May 1972 enlistment report of medical examination reflects puretone thresholds for the Veteran's left ear were 10, 15, and 45 decibels at 1000, 2000, and 4000 Hertz respectively.  See 38 C.F.R. § 3.385.  As the Board cannot determine the average pure tone threshold and the Maryland CNC was not administered, the Board finds that the level of disability at the time of enlistment is not ascertainable and the preexisting level of disability is equal to a noncompensable rating.  The Board thus finds that no adjustment to the current disability rating percentage is required.  

Turning to the current findings, the Veteran was afforded a VA examination in March 2010.  He informed the examiner that there were no effects on his usual daily activities.  Objectively, the right ear had pure tone thresholds of 10, 10, 20, and 60 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 10, 20, 80, and 90 decibels at these same frequencies.  The average threshold for the right ear was 25 and left ear was 50.  The Veteran had 100 percent speech recognition for the right ear and 92 percent for the left ear.  

Applying the results to Table VI, the findings yield a numeric designation of Level I hearing in both the right and left ears.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.

The Veteran was afforded another VA examination in January 2013.  In regards to the functional impact of hearing loss, the Veteran reported that his bilateral hearing loss did not the impact ordinary conditions of daily life, including the ability to work.  Objectively, the right ear had pure tone thresholds of 10, 10, 35, and 55 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 15, 25, 85, and 90 decibels at these same frequencies.  The average threshold for the right ear was 28 (27.5) and the left ear was 54 (53.75).  The Veteran had 100 percent speech recognition for the right ear and 96 percent for the left ear.  

Applying the results to Table VI, the findings yield a numeric designation of Level I hearing in both the right and left ears.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level I for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.

Based on the evidence, a compensable rating for the Veteran's bilateral hearing loss is not warranted.  The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of difficulty with normal conversation and the negative impact his hearing loss has on his daily life.  The Board finds that the Veteran is both competent and credible in his report of his hearing loss symptomatology.  The Board has also considered the Veteran's assertion that he has been told that he has a "30 percent hearing loss" by his treating physicians.  However, the rating criteria for hearing impairment is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Veteran's hearing loss does not meet the criteria for a compensable rating at any time during the appeal period.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Other Considerations

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty hearing and understanding normal conversations and difficulty hearing the television.  The Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubt that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  While the Veteran has reported he was not able to join the Naval Reserves due to his hearing loss, the Veteran does not allege nor does the evidence suggest that he is unemployable due to his service-connected bilateral hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


